 1

 2                                                                             JS-6

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   CHANG HYUN SHIN,                           )   Case No.        CV-19-03114-R-RAO
                                                )
12                       Plaintiff(s),          )
                                                )
13                                              )   ORDER OF DISMISSAL
                                                )   BY LACK OF PROSECUTION
14                v.                            )
                                                )
15   FOUNTAIN HIGH GROUP, et al.,               )
                                                )
16                                              )
                                                )
17                       Defendant(s).          )
                                                )
18                                              )
                                                )
19

20         Plaintiff was ordered to show cause in writing by not later than September 27, 2019 why

21   this action should not be dismissed for lack of prosecution;

22         WHEREAS, this period has elapsed without any action by plaintiff;

23         The Court hereby DISMISSES this instant action for lack of prosecution.

24

25   Dated: September 30, 2019

26

27                                                   HONORABLE R. GARY KLAUSNER
                                                     UNITED STATES DISTRICT JUDGE
28
